

116 HR 4507 IH: Protection of Saudi Dissidents Act of 2019
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4507IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Connolly introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo protect Saudi dissidents in the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protection of Saudi Dissidents Act of 2019. 2.FindingsCongress finds the following:
 (1)Jamal Khashoggi, a Saudi journalist and Washington Post columnist, was killed and dismembered in the Saudi consulate in Istanbul, Turkey on October 2, 2018, by agents with close ties to the Government of Saudi Arabia.
 (2)Khashoggi was a longtime resident of the United States, living in Virginia under an O visa and was in the process of applying for a permanent residency. Two of his four children are United States citizens.
 (3)For many years, Khashoggi wrote on Saudi political and cultural issues and after criticisms of Crown Prince Mohammed Bin Salman, Khashoggi chose to reside in the United States due to his growing fear of arrest in Saudi Arabia. From a self-imposed exile, he wrote monthly columns in the Washington Post, including columns that criticized various Saudi policies.
 (4)On October 2, 2018, Khashoggi visited the Saudi consulate in Istanbul with his fiancée to conduct routine consular matters. She waited for him for over ten hours outside the consulate, but he never re-emerged. The Turkish authorities subsequently reported that Khashoggi was murdered inside the Saudi consulate.
 (5)For over two weeks following the murder, Saudi Arabia denied any knowledge of Khashoggi’s whereabouts and claimed the allegations were false and baseless. However, on October 20, 2018, state television in Saudi Arabia reported that the journalist was murdered in a rogue operation under the orders of intelligence officers.
 (6)Though Saudi Arabia has detained 21 people, dismissed two senior officials, and charged eleven people for Khashoggi’s murder, the Government of Saudi Arabia has denied that Saudi leadership ordered the killing and has refused to extradite any suspects to Turkey.
 (7)To date the United States Government has taken no actions to force an independent, international investigation of the killing of Jamal Khashoggi nor shown any willingness to hold accountable the highest levels of Saudi leadership.
			3.Restrictions on transfers of defense articles and services, any design and construction services,
			 and any major defense equipment to Saudi Arabia
 (a)Initial periodDuring the 120-day period beginning on the date of the enactment of this Act, the President may not transfer, sell, or authorize a license for export of any defense articles or services, any design and construction services, or any major defense equipment under the Arms Export Control Act (22 U.S.C. 2751 et seq.), regardless of the amount of such articles, services, or equipment, to an intelligence, internal security, or law enforcement agency or instrumentality of the Government of Saudi Arabia, or to any person acting as an agent of or on behalf of such agency or instrumentality.
			(b)Subsequent periods
 (1)In generalDuring the 120-day period beginning on the day after the end of the 120-day period described in subsection (a), and every 120 days thereafter, the President may not transfer, sell, or authorize a license for export of any defense articles or services, any design and construction services, or any major defense equipment under the Arms Export Control Act (22 U.S.C. 2751 et seq.), regardless of the amount of such articles, services, or equipment, to an intelligence, internal security, or law enforcement agency or instrumentality of the Government of Saudi Arabia, or to any person acting as an agent of or on behalf of such agency or instrumentality, unless the President submits to the chairman and ranking member of the appropriate congressional committees a certification described in paragraph (2) with respect to such 120-day period.
 (2)CertificationA certification described in this paragraph is a certification that contains a determination of the President that—
 (A)the Government of Saudi Arabia is cooperating with an independent, international investigation into the murder of Jamal Khashoggi;
 (B)the Government of Saudi Arabia has released any individual who is a journalist, blogger, human rights defender, advocate for religious freedom, or civil society activist detained by the Government of Saudi Arabia for such individual’s work;
 (C)the Government of Saudi Arabia is refraining from arresting, detaining, and harassing individuals for blasphemy and apostasy, and is protecting the equal rights of all citizens to freedom of religion or belief;
 (D)the Government of Saudi Arabia has taken verifiable steps to end the torture of detainees; and (E)the Government of Saudi Arabia has disbanded any units of its intelligence or security apparatus dedicated to the forced repatriation, silencing, or killing of dissidents in other countries.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 4.Report on consistent pattern of acts of intimidation or harassment directed against individuals in the United States (a)FindingsCongress finds the following:
 (1)Section 6 of the Arms Export Control Act (22 U.S.C. 2756) states that no export licenses may be issued to any country determined by the President to be engaged in a consistent pattern of acts of intimidation or harassment directed against individuals in the United States.
 (2)Section 6 of the Arms Export Control Act further requires the President to report any such determination promptly to the Speaker of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, and to the chairman of the Committee on Foreign Relations of the Senate.
 (b)ReportNot later than 60 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on whether any official of the Government of Saudi Arabia engaged in a consistent pattern of acts of intimidation or harassment directed against Jamal Khashoggi or any individual in the United States.
 (c)FormThe report required by subsection (b) shall be submitted in unclassified form but may contain a classified annex.
			5.Report and certification with respect to Saudi diplomats and diplomatic facilities in the United
			 States
 (a)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of State and the Director of National Intelligence shall submit to the appropriate congressional committees a report covering the three year period before such date regarding whether and to what extent covered persons used diplomatic credentials or covered facilities to monitor, track, surveil, harass, or harm other Saudi nationals living in the United States.
			(b)Certification
 (1)In generalNot later than 120 days after the date of the enactment of this Act and annually thereafter for five years, the Secretary of State shall, if the Secretary determines that such is the case, submit to the appropriate congressional committees a certification that covered persons are not using diplomatic credentials or covered facilities to monitor, track, surveil, harass, or harm Saudi nationals living in the United States during the time period covered by each such certification.
 (2)Failure to submit certificationIf the Secretary of State does not submit a certification under paragraph (1), the Secretary shall— (A)close one or more covered facilities for such period of time until the Secretary does submit such a certification; and
 (B)submit to the appropriate congressional committee a report that contains— (i)a detailed explanation of why the Secretary is unable to make such a certification; and
 (ii)an identification of the locations of the covered facilities referred to in subparagraph (A). (c)FormEach report required by subsection (a) and the certification and report required by subsection (b) shall be submitted in unclassified form but may contain a classified annex.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate. (2)Covered facilityThe term covered facility means a diplomatic or consular facility of Saudi Arabia in the United States.
 (3)Covered personThe term covered person means a Saudi national credentialed to a covered facility. 6.Report on the duty to warn obligation of the Government of the United States (a)FindingsCongress finds that Intelligence Community Directive 191 provides that—
 (1)when an element of the intelligence community of the United States collects or acquires credible and specific information indicating an impending threat of intentional killing, serious bodily injury, or kidnapping directed at a person, the agency must warn the intended victim or those responsible for protecting the intended victim, as appropriate; and
 (2)when issues arise with respect to whether the threat information rises to the threshold of duty to warn, the directive calls for resolution in favor of warning the intended victim. (b)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees a report with respect to—
 (1)whether and how the intelligence community fulfilled its duty to warn Jamal Khashoggi of threats to his life and liberty pursuant to Intelligence Community Directive 191; and
 (2)in the case of the intelligence community not fulfilling its duty to warn as described in paragraph (1), why the intelligence community did not fulfill this duty.
 (c)FormThe report required by subsection (b) shall be submitted in unclassified form but may contain a classified annex.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate. (2)Duty to warnThe term duty to warn has the meaning given that term in Intelligence Community Directive 191, as in effect on July 21, 2015.
 (3)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
				